Citation Nr: 1143621	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-13 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

Entitlement to a total disability rating due to individual unemployability (TDIU). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from December 1951 to December 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the RO in Chicago, Illinois.  Service connection for the Veteran's PTSD was established in a rating decision of July 2009 and rated as 30 percent disabling.  In October 2009, prior to the expiration of the appeal period, he filed additional statements to support his claim.  The RO readjudicated the claim in January 2010, noting that the claim arose in March 2009 (the date of the Veteran's claim for service connection), and maintained the 30 percent disability rating.  Thus, the Board has characterized the issue as seen on the title page above. 

The Veteran appeared before the undersigned at a travel board hearing in September 2011.  A transcript of the proceeding is of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the entire period on appeal, the evidence fails to establish that the Veteran's depression and mood disorder has resulted in occupational and social impairment with reduced reliability and productivity.
  
2.  For the entire period on appeal, the Veteran's combined disability rating has not met the schedular criteria for a TDIU.  Referral for an extraschedular TDIU is not warranted as the Veteran is unemployed due to his age, not his service-connected PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for depression and mood disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.326, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A pre-adjudication notice letter provided to the Veteran in April 2009 met the VCAA notice requirements listed above.  Further, the April 2009 letter also met the Dingess requirements.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA. The Board acknowledges that the Veteran indicated in an October 2009 letter that he had not received VA Form 21-4192 that was supposed to have accompanied the duty to assist letter; however, as the form was later returned to VA with information filled in by the Veteran's former employer, the Board finds that the Veteran was not prejudiced by any error. 

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of outpatient treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In compliance with its duty to assist, the RO associated the Veteran's VA outpatient treatment records (dated prior to June 2009), including a March 2009 mental health assessment.  In April 2009, the Veteran reported that although he had a primary care physician at VA, Dr. R., he did not report being under psychiatric treatment through VA.  Thus, VA outpatient treatment records dated subsequent to June 2009,  related to his non-service connected disabilities, were not associated with the file as they were not relevant to the present claims.  Additionally, a formal finding of unavailability was made regarding the Veteran's service treatment records and the Veteran was given an opportunity to supply those records.  In June 2009, he responded with a report that he did not have any service treatment records. 

Next, VA scheduled two specific VA examinations in April 2009 and December 2009 regarding the claim for an increased rating for PTSD and its affect on the Veteran's employment.  Regarding both VA examinations, the Board finds the examinations adequate.  Both VA examiners indicated that they had reviewed the Veteran's claims file, personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability under the applicable rating criteria.  There is no indication that the examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant facts.  

Further, the Veteran was provided an opportunity to present his case before the Board during a travel board hearing in September 2011. 

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  

In this case, throughout the rating period on appeal, the Veteran has been assigned a 30 percent rating for PTSD.  He contends that his symptoms are of such severity as to warrant an increased rating.

PTSD evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411.  In order to be entitled to the next-higher 50 percent rating, the evidence must show decreased occupational and social impairment with reduced reliability and productivity due to such symptoms as the following: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty understanding complex commands; impairment of short term and long term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The Board acknowledges there are some signs of disturbances of motivation and mood; however, after a thorough review of the entire claims file, the Board finds that the totality of the evidence fails to support the assignment of a higher (50 percent) rating.  In reaching its conclusion, the Board has considered the April 2009 and December 2009 VA examination reports as well as a VA outpatient mental health assessment and statements from the Veteran and his wife. 

Regarding the Veteran's affect, the April 2009 VA examiner indicated that the Veteran's affect was depressed and that his mood was anxious.  The December 2009 VA examiner noted that the Veteran's attitude was cooperative and friendly with occasional hostility when he discussed his failed applications.  His affective expression was full and appropriate to the interview.  

Regarding circumstantial, circumlocutory, or stereotyped speech, the April 2009 and December 2009 VA examiners indicated that the Veteran had normal speech.  The December 2009 VA examiner specifically noted that the Veteran's speech was clear, concise and comprehensible.  The remaining evidence does not indicate circumstantial, circumlocutory, or stereotyped speech.  

Regarding panic attacks more than once per week, a review of the April 2009 VA examination report indicates that the Veteran has denied having panic attacks.  Further, the March 2009 VA mental health assessment and the December 2009 VA examination report do not indicate any panic attacks.  In his January 2010 Notice of Disagreement, the Veteran indicated that he suffered panic attacks but did not elaborate on how frequently they occur.  Moreover, the Veteran did not report any panic attacks in his sworn testimony.  His wife did not indicate panic attacks in her written statement.  

Regarding impairment of short term and long term memory, the April 2009 VA examiner found that the Veteran's memory was decreased to recent events.  In a July 2009 statement, the Veteran reported that he had a poor memory.  The December 2009 VA examiner did not note any impairment with short or long term memory but did note that the Veteran's description of his employment history conflicted with other reports of his employment history and that his "credibility is only mildly impaired due to his 'forgetting' of his history."  

Regarding understanding complex commands, impaired judgment, and impaired abstract thinking, the evidence has not shown any difficulty.  Rather, April 2009 and December 2009 VA examination reports reflect that his judgment was intact.  Additionally, the April 2009 VA examiner found that he was well-oriented to time, place, and person.  Further, the April 2009 and December 2009 VA examination reports indicated that there was no impairment of thought process, social functioning, or post-military stressors and normal activities of daily living.  His answers were appropriate.  Therefore, an increased rating is not warranted for difficulty with understanding complex commands, impaired judgment, and impaired abstract thinking.  

Regarding relationships, in a July 2009 statement, the Veteran indicated that he had poor social functioning that prevented him from working.  He has also reported that he is divorced from his first wife.  However, at his hearing before the Board, the Veteran testified that he has been married to his current (second) wife for nearly 20 years and that his marriage relationship is good.  T. page 4.  He also reported that he gets along well with his son and grandchildren.  Id. He further testified that he visits his son and grandchildren regularly, including keeping his grandchild(ren) overnight every other week.  T. pages 5-6.  He also testified that he takes his grandchildren out to restaurants and regularly attends church.  T. page 6.  Further, he reported that although he does not socialize with people from church, he speaks to them when he sees them.  T. page 7.  He reported that most of his friends had died already.   T. page 6.  

Regarding employment, he reported in his January 2010 Notice of Disagreement that he had been fired from his last job in 1984 due to paranoia, depression, anger, severe social functioning impairment, anxiety attacks, and panic attacks.  However, at his hearing before the Board, he reported that prior to his retirement when he was 69 or 70, he owned a restaurant for 6 years, where he was also the cook, until he had a heart attack.  T. pages 11-12.  He also testified that he believed he was unemployable due to his temperament.  T. page 8.  

Regarding disturbances of motivation and mood, the evidence indicates a depressed mood at the time of the April 2009 and December 2009 VA examinations.  Further, the Veteran has reported in written statements as well as in sworn testimony that he has a problem with his temperament.  T. page 8.  In a July 2009 statement, he reported that he had a severe short temper.  Additionally, regarding disturbances of motivation and mood, during a March 2009 VA mental health evaluation, he reported that he had symptoms of increased startle response, irritability, mood swings, intrusive thoughts about Korea, episodic crying and increased emotional lability without a particular trigger.  He reported continued rumination about his time in Korea and that it felt like it was just yesterday that he was in Korea.  He reported difficulty sleeping more than 3 or 4 hours per night.  He reported that he can concentrate on television but has difficulty concentrating on anything else.  He also reported drinking 4 beers per night and that alcohol first became a problem after discharge from service.  The VA social worker informed the Veteran that his drinking was excessive and could affect his health and sleep.  He also reported having feelings of depression because he missed his brother who had died three years earlier.  He reported that he felt like no one understands him or his experiences in Korea.  He spoke at length about feeling isolated and alone with his memories.

Further, a March 2009 VA mental health assessment indicates that the Veteran reported that he had passive suicidal ideations in the past but no homicidal ideations.  Then, at the April 2009 VA examination, he denied any suicidal or homicidal ideations.  The Board has also considered his report to the March 2009 VA social worker that he attempted suicide by overdosing on aspirin 4-5 years prior to the treatment visit.  He reported that the suicide attempt did not affect him and he did not seek treatment for it.  The March 2009 social worker also rated his current suicide risk as low or nil. 

The Board has also considered other criteria including the Veteran's wife's report of chronic difficulty sleeping but notes that the Veteran himself reported to the December 2009 VA examiner that he did not have any problems with insomnia.  Further, in his January 2010 Notice of Disagreement, the Veteran indicated that his difficulty sleeping was due to chronic COPD. The Board has also considered the Veteran's sworn testimony regarding his friend who was killed in service and that he cannot get his friend out of his mind but finds that these additional factors do not warrant a higher rating. 

Next, the Board has considered the Global Assessment of Functioning (GAF), a scale used by mental health professional and reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  The scale may be relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV)).

In this case, the evidence of record demonstrates a GAF score of 70 in December 2009.  A score of 61-70 illustrates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See DSM-IV.  Thus, in addition to the specific symptomatology discussed above, the Board finds that the reported GAF scores do not support a rating in excess of 30 percent.

In April 2009, he had a GAF score of 53.  A GAF of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV.  The April 2009 VA examiner also noted that the Veteran experienced PTSD symptoms often, the severity was moderate and the duration of symptoms lasted for minutes to hours.  

A March 2009 VA mental health consultation report indicated that he had a GAF score of 50 and 41.  A GAF of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Board finds that the March 2009 score of 50/41 is an outlier, given the higher GAF scores shortly after the consultation. Therefore, the Board places little probative value on the score. 

In consideration of the above, the Board finds that a rating in excess of 30 percent is not warranted.  While the Veteran's symptoms cause some impairment, they do not cause the impairments contemplated by the next-higher 50 percent rating criteria.  Further, the December 2009 VA examiner opined that 90 percent of the Veteran's symptoms are due to an alcohol problem, and only 10 percent due to mild PTSD.  Notably, service connection is not warranted for alcohol dependence.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.301(c)(3).  However, the U.S. Court of Appeals for the Federal Circuit has held that 38 U.S.C.A. § 1110 does not preclude compensation for an alcohol or drug abuse disability that is secondary to a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed.Cir.2001).  Here, in his January 2010 Notice of Disagreement, the Veteran vehemently disagreed with the examiner's assessment and indicated that he is not dependent on alcohol and that the few beers he drinks every night is due to stress just like anyone else with a stressful occupation.  He further indicated in the April 2010 Appeal Form 9 that if the December 2009 VA examiner's assessment was based on his eyes appearing red and irritated at the examination, that the examiner's impression is incorrect and that he has an eye condition that causes his eyes to be red and irritated.  However, the Board finds that regardless of any question regarding an alcohol problem, the Veteran's symptoms do not meet the criteria for the next-higher 50 percent disability rating.

Although the evidence shows that he had a depressed mood, difficulty sleeping, it does not show that he has circumstantial, circumlocutory, or stereotyped speech, experiences panic attacks more than once per week, short term or long term memory loss, impaired judgment, difficulty understanding complex commands, or impaired abstract thinking.  There is simply no evidence, when viewed in its aggregate, that the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity.  The totality of the evidence simply does not support such a finding.  Hence, a 50 percent rating is not warranted at this time and the Board finds that the Veteran's PTSD has manifested symptomatology that more nearly approximates the criteria for a disability rating of 30 percent under DC 9411.

As noted above, the Board has also considered the Veteran's statements and sworn testimony as well as his wife's statements.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran and his wife are competent to report symptoms because this requires only personal knowledge as it comes to them through their senses.  Layno, 6 Vet. App. at 470.  The Board acknowledges the Veteran's, and his wife's, beliefs that his symptoms are of such severity as to warrant a higher rating; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, more probative than the Veteran's, or his wife's, assessment of the severity of his disability.  

Finally, the disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for his PTSD could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for this disability during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

In conclusion, the Board finds that the Veteran's symptoms do not more nearly approximate the criteria for a disability rating of 50 percent.  As the preponderance of evidence is against his claim, the appeal is denied.   

TDIU

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2011).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2009). In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.

In the present case, the Veteran has service-connected PTSD that is rated as 30 percent disabling.  Therefore, the criteria for a total disability rating under the provisions of 38 C.F.R. § 4.16(a) are not met.

Consequently, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability, for purposes of a possible extra-schedular evaluation. 38 C.F.R. § 4.16(b) . 

However, the Board itself cannot assign an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although Bagwell and Floyd only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570   (1993); Fanning v. Brown, 4 Vet. App. 225, 229   (1993). 

That is, since the Board itself cannot assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.   In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a) , 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board."). 

Here, the Veteran has reported in both written statements and sworn testimony that he believes his temperament has made him unemployable.  T. page 8.  As noted above, he indicated in a July 2009 statement that he was unemployable due to his poor memory, poor social functioning, and severe short temper.  He also reported to the April 2009 VA examiner that he had not been able to work since 1983 when he left a job working for a small newspaper.  At his hearing before the Board, he explained that he had been fired from his job with the newspaper, that he had previously reported as ending in 1984.  T. page 10.  He also reported that he opened his own restaurant following the job with the newspaper and that he ran the restaurant for approximately 6 years until he had a heart attack.  T. pages 11- 12.  He also reported that he stopped working due to his age, when he was 69 or 70, and that it was time to retire.  T. page 12. 

Where, as in this case, a Veteran fails to meet the applicable percentage standards, an extra-schedular rating is for consideration where the Veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2011).  Individual unemployability must be determined without regard to any non-service connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2011); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3 (2011).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).
 
Here, the Board finds that the Veteran is not prevented from securing or following substantially gainful employment due to his service-connected PTSD, as claimed in his March 2009 TDIU claim.  Specifically, neither the April 2009 nor December 2009 VA examiner found the Veteran to be unemployable.  In fact, the December 2009 VA examiner specifically opined that the Veteran is capable of employment.  Most significantly, the Veteran himself testified that he stopped working due to his age.  T. page 12.  Therefore, the Board will not refer the claim for extraschedular consideration. 

In reaching this conclusion, the Board has considered the Veteran's statements and sworn testimony in support of his claim.  As noted above, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Board finds the Veteran's statements that he was unemployable following his termination from the newspaper in 1984 have no probative value as he later testified that he subsequently ran his own restaurant for 6 years.  T. pages 11-12.  Further, the Board finds that his sworn admission that he stopped working due to his age to be more probative than his statements regarding his unemployability due to service-connected PTSD.    

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the Veteran's TDIU claim.  There is no doubt to be otherwise resolved.  As such, the appeal is denied.  




ORDER

An initial rating in excess of 30 percent for PTSD, is denied. 

The claim for a TDIU is denied. 


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


